Citation Nr: 1725825	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-25 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder, agoraphobia, and undifferentiated somatoform disorder.

2.  Entitlement to service connection for a back condition, claimed as spinal stenosis of the entire spinal column.

3.  Entitlement to an effective date prior to September 4, 2013, for the grant of entitlement to special monthly compensation based on the need for aid and attendance (SMC [L]).

4.  Entitlement to special monthly compensation at a level higher than the intermediate between (L) and (M) due to aid and attendance and an additional disability.  

5.  Entitlement to an effective date earlier than February 12, 2014, for the grant of entitlement to special monthly compensation at an intermediate rating between (L) and (M) due to aid and attendance and an additional disability.  


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from September 1967 to September 1970.  He served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, July 2013, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In June 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016). The Board finds good cause has been shown to advance the case on the docket.  The Veteran also noted intent to withdraw his hearing request and the remainder of this appeal if an earlier effective date for PTSD was granted. 



FINDINGS OF FACT

1.  The Board's original claim for entitlement to service connection for a nervous disorder to include PTSD was received in December 1983.  The claim was denied in March 1984 because there was no evidence corroborating his claimed in-service stressors.  

2.  Additional relevant service department records that were in existence at the time of the March 1984 rating decision have been received.  Those records corroborate the Veteran's in-service stressors.  

3.  In a June 2017 written statement, the Veteran through counsel withdrew all of his claims on appeal to the Board except for the claim of entitlement to an earlier effective date for the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 14, 1983, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).

2.  The criteria for withdrawal of an appeal on the issues of entitlement to service connection for a back condition claimed as spinal stenosis of the entire spinal column, and entitlement to increased rating and earlier effective dates for special monthly compensation have been met.  38 U.S.C.A. § 7105(b), (d)(West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Through counsel in June 2017 the Veteran withdrew his appeal of the issues of entitlement to service connection for a back condition claimed as spinal stenosis of the entire spinal column, and entitlement to special monthly compensation at a level higher than intermediate between (L) and (M) due to aid and attendance and an additional disability, and earlier effective dates for special monthly compensation.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues  

Accordingly, the Board does not have jurisdiction to review the appeals on these matters, and they are dismissed.

Analysis

The Veteran filed his original claim for entitlement to service connection for a nervous condition to include PTSD in December 1983.  His DD-214 indicated that he was a clerk typist, and that he served in the Republic of Vietnam from April 1968 to April 1969.  None of his medals or awards specifically denoted combat.  His service treatment records and service personnel records were not completely associated with the claims file at that time.  

In a March 1984 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition to include PTSD, finding that there was insufficient evidence that an in-service stressor had occurred.  The Veteran perfected his appeal, and in March 1985 the Board affirmed the rating decision and denied the Veteran's claim.  The Veteran did not appeal or submit new and material evidence within the requisite time period.  Therefore, the March 1984 rating decision was final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

On September 9, 2010, the Veteran filed an application to reopen his claim for entitlement to service connection for PTSD.  A December 2011 VA examination was conducted, and the Veteran reported that he served in the Republic of Vietnam and witnessed incoming rockets and mortars at night that landed within feet of where he slept; he asserted this happened up to ten times during the 13 months he was stationed there.  He also indicated that his helicopter would rotate without telling the passengers, and that his helicopter was forced to land in enemy lines where he was briefly captured and endured fear, horror, and helplessness until relief.  The examiner diagnosed the Veteran with PTSD and opined that his symptoms were related to his combat experiences during the Vietnam War.  

The Board notes that a change in the law liberalized, in certain cases, the evidentiary standard for establishing the occurrence of an in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (final rule) (codified at 38 C.F.R. § 3.304(f)(3) (2016)).  

In a July 2013 rating decision, the RO granted entitlement to service connection for PTSD effective from November 9, 2009, which was the date of the Veteran's informal claim to reopen was submitted by his former representative.

The Veteran and his representative have argued, in essence, that an earlier effective date of December 14, 1983, is warranted based on the receipt of additional, relevant service records.  They have provided service treatment records that indicate that, in April 1968, when the Veteran was serving in Vietnam, he served in the 937th Engineer Group.  The service personnel records document several instances of his unit being involved in fire fights with the enemy in July, September, and October 1968, and demonstrate that he would have received enemy fire multiple times during his Vietnam tour.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, newly discovered service records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c).  

That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Recently, in Emerson v. McDonald, the United States Court of Appeals for Veterans Claims (Court), further clarified that VA must reconsider a claim when relevant service records are received any time after the original denial.  Emerson v. McDonald, 2016 WL 4246995, at *7 (Aug. 10, 2016).  

In Emerson, PTSD was originally denied because of the lack of a verified stressor and was later granted based on a change to the requirements regarding the verification of in-service stressors, as codified at 38 C.F.R. § 3.304(f)(3).  After the decision granting service connection, the appellant submitted newly discovered service records that were relevant to his claim and argued that he was entitled to an effective date relating back to his original claim.  The Court found that the plain language of § 3.156(c)(1) required VA to reconsider the appellant's original claim for PTSD even though it had been later granted.  See, id. at *7.  

The facts of Emerson are similar to this case.  The Veteran's claim for PTSD was originally denied because the RO found there was insufficient evidence to verify his in-service stressors.  Although service connection for PTSD was later granted based on a change in law regarding those requirements, VA is still obligated to reconsider the original claim when relevant service records are received.  In this case, the Veteran has submitted service records that existed and had not been associated with the claims file when VA first decided the claim in 1984.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these documents corroborate the Veteran's reported in-service stressors.  

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  In this case, the evidence indicates that the Veteran met the criteria for service connection for PTSD since December 14, 1983 (the date the first decided claim was received).  Therefore, the Board finds that an effective date of December 14, 1983, is warranted for the grant of service connection for PTSD.  

This decision granted the Veteran's claim for entitlement to an earlier effective date for the grant of service connection for PTSD.  Therefore, there is no need to discuss the Board's duties to notify and assist.

ORDER

Entitlement to an effective date of December 14, 1983, but no sooner, for the grant of service connection for PTSD with panic disorder, agoraphobia, and undifferentiated somatoform disorder is granted.

Entitlement to service connection for a back condition, claimed as spinal stenosis of the entire spinal column is dismissed.

Entitlement to an effective date prior to September 4, 2013, for the grant of entitlement to special monthly compensation based on the need for aid and attendance (SMC (L)) is dismissed.

Entitlement to special monthly compensation at a level higher than the intermediate between (L) and (M) due to aid and attendance and an additional disability is dismissed.  

Entitlement to an effective date earlier than February 12, 2014, for the grant of entitlement to special monthly compensation at an intermediate rating between (L) and (M) due to aid and attendance and an additional disability is dismissed.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


